Title: To James Madison from James Thomson Callender, 28 May 1796
From: Callender, James Thomson
To: Madison, James


Sir
Baltimore 28 May 1796.
Among the many unexpected incidents of my life, it is one of the most singular, and partly one of the most painful, that I am now intruding upon your time with a letter. You shall not be detained with any idle parade of words. I shall tell as Shortly as possible what I wish to say.
In the third Session of my attendance on Congress, circumstances which I could neither foresee nor prevent made my Situation there extremely unenviable. I Came to this place, on an offer made in the most liberal terms, and with the most solemn Assurances that it would be punctually fulfilled. My efforts have been attended with as much success as I Could Reasonably expect; and the Gentleman with whom I engaged, who is a sober honest character, gives me full confidence. But he has not that regularity in conducting business which I wish to see, and I have reason to fear that he is incapable of fulfilling his engagements, though a farther trial might prove me to be mistaken.
My wishes in life are of the humblest kind. It is very long since I envied the independence of a Journeyman Carpenter. But I am now in my thirty ninth year, with a wife and four young children; and it is too late to think of anything of that sort by at least a dozen years.
I think myself capable of teaching what is commonly expected from a country Schoolmaster, vizt English Grammar, writing, Arithmetic, and if required Latin; none of them with eminent Skill, but not I think below mediocrity; for I know persons whom I hardly think my Superiors, who have earned a Subsistence in that way, and whose peaceful Situation I have invariably regarded as much better than mine, while they in turn wondered how rich I was growing on Seven or eight hundred dollars a year. I mention this to shew that my present inclination to try that plan, which you will anticipate is not any new thought, but a settled habit of mind, arising from my fondness for living in the Country, and my experience that of the little moral worth to be found, youth possesses the greater part, and is therefore the least offensive Society. The jucunda oblivia vitæ are the only thing for which I consider life as worth a wish.
If, from the little that you know of me, you think me capable of such a task, and that in your part of the Country, you could find me any vacancy of this kind, and that it is worth your while to take the trouble of doing so, I promise that I ask for nothing but a decent Subsistence for myself and my family, who are at present entirely incapable of Aiding themselves.
Were you disposed to befriend me, it would be impossible to give me a final Answer for a considerable time. But you may, very probably, and very justifiably, be, at the first blush, altogether averse to the business. For this reason, I solicit at your convenience, a mere acknowledgement of the letter, and I shall be far from thinking myself authorized to Complain, if you at the same time hint that my application was unsuitable. Mr. Venable once this Session, spoke to me of a vacancy as a Latin Teacher, somewhere in Virginia; but having at that time engaged to Come here, I was not at liberty, in justice to myself, to enter into terms.
I would not wish the most intimate friend whom I have in the world, to be acquainted with the Contents of this letter, unless the affair had Come to maturity, on any account. I am Sir Your very humble Servt.
Jas. Thomson Callender.
